            Case 1:20-cv-04284-RWL Document 49 Filed 04/07/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                     )
 International Refugee Assistance Project, Inc.,     )
                                                     )
                               Plaintiff,            )
                                                     )
 v.                                                  ) Civil Action No.: 1:20-cv-4284 (RWL)
                                                     )
 United States Citizenship and Immigration Services, )
                                                     )
                               Defendant.            )
 __________________________________________ )

                           DECLARATION OF JOANNA RUPPEL

       Pursuant to 28 U.S.C. § 1746, I, Joanna Ruppel, declare and state as follows:

       1.       I am the Chief of the International and Refugee Affairs Division (“IRAD”) in the

Refugee, Asylum and International Operations Directorate (“RAIO”) of United States Citizenship

and Immigration Services (“USCIS”), which is within the Department of Homeland Security

(“DHS”). I began serving as Chief of the Refugee Affairs Division in an acting capacity on

February 5, 2018, and then officially entered permanent status on March 18, 2018. On October 1,

2019, the Refugee Affairs Division and the International Operations Division merged to form

IRAD within RAIO. Prior to my current position, I served as the Chief of the International

Operations Division within USCIS/RAIO from 2008 to 2018. I have been employed by the legacy

Immigration and Naturalization Service (“INS”) and then by USCIS, one of the successor agencies

to INS, working in asylum, refugee and other immigration areas for over 29 years.

       2.       I am responsible for overseeing IRAD operations, which includes adjudication of

refugee applicant adjudications around the world. I submit this declaration in support of Defendant

USCIS’s motion to dismiss and opposition to Plaintiff International Refugee Assistance Project

Inc.’s motion for summary judgment in the above-captioned action. The statements made herein
            Case 1:20-cv-04284-RWL Document 49 Filed 04/07/21 Page 2 of 6




are based on my personal knowledge and information made available to me in the course of

carrying out my duties and responsibilities as Chief of IRAD.

       3.       The United States Department of State (“DOS”) has overall management

responsibility for the United States Refugee Admissions Program (“USRAP”). USCIS plays an

integral role in the USRAP, principally the interviewing and the adjudication of refugee applicants.

       4.       The Department of State (“DOS”) owns and maintains a system called the

Worldwide Refugee Admissions Processing System (“WRAPS”), which currently facilitates the

processing and tracking of most refugee applicants as they move through the required refugee

processing steps. 1 During a refugee officer’s adjudication of a refugee applicant’s case, the USCIS

refugee officer may access WRAPS at different points in the process. Specifically, the refugee

officer may access WRAPS after prescreening, during in-person eligibility interviews, when

reviewing background and security checks results, when making eligibility determinations and

when ultimately deciding whether to approve an applicant for resettlement. If a refugee officer

accesses WRAPS, records he or she may review include applicant testimony, written statement(s)

by the applicant, the application itself and supporting documentation, and the status of required

background and security checks. Certain documents are also generated by the refugee officer

during the course of the adjudication of the application, such as the refugee officer’s interview

notes and decisional documents. Those documents are scanned and uploaded into WRAPS by the

applicable DOS Resettlement Support Center (“RSC”) staff. By virtue of long-standing policy,

USCIS maintains the confidentiality of the documents and information that USCIS receives or

reviews in the course of its duties in accordance with 8 C.F.R. § 208.6(a).




1
 As discussed below, DOS is in the process of retiring WRAPS. Certain refugee case data has
been migrated from WRAPS, to DOS’s new system, START.
                                                 2
            Case 1:20-cv-04284-RWL Document 49 Filed 04/07/21 Page 3 of 6




       5.        There are also numerous documents maintained in WRAPS that are part of an

applicant’s case file that a USCIS refugee officer would not typically access for use during the

course of adjudicating a refugee application. Examples include the Sponsorship Assurance Form,

Boarding Letter, Selective Service Notice DS-1810, and Form I-765, Application for Employment

Authorization.

       6.        If the refugee officer determines that the applicant should not be permitted to

resettle in the United States, the denied refugee applicant will receive a standardized notice of

ineligibility that outlines the reasons for the denial. On that notice, the refugee officer marks the

appropriate reason(s) for the denial, which are described in general terms.

       7.        If a refugee applicant is denied, he or she may seek review of the decision by

USCIS. This process is known as a request for review (“RFR”) and is a discretionary process. The

denied applicant must submit his or her request for review within 90 days after the denial, but

USCIS has discretion to accept late filings.

       8.        To gain access to WRAPS, a USCIS employee must receive authorization from

DOS. Refugee officers and a limited number of other individuals at USCIS have DOS’s

authorization to access to WRAPS. USCIS employees with authorization to access WRAPS have

read-only access. Except as noted in paragraph 9 below, USCIS employees with WRAPS access

cannot alter or delete documents within WRAPS.

       9.        The only exception to a refugee officer’s read-only access is that a refugee officer

may digitally approve a case in WRAPS, which is called the Digital Approval Process. If the

refugee officer rejects a case for Digital Approval, the refugee officer has the limited ability to

make a note to the RSC during the Digital Approval Process explaining the reason that the case is

not being digitally approved. If the refugee officer identifies any errors in USCIS materials in



                                                  3
          Case 1:20-cv-04284-RWL Document 49 Filed 04/07/21 Page 4 of 6




WRAPS, the refugee officer must e-mail the RSC directly and provide further instruction, but the

refugee officer cannot make the changes in WRAPS directly. A USCIS refugee officer would not

typically seek corrections to non-USCIS documents within WRAPS. Aside from the

aforementioned limited ability to make a note to the RSC, refugee officers cannot make notes or

alter documents within WRAPS.

         10.   To the extent a USCIS refugee officer annotates or drafts any documents, such as

annotating the Form I-590 during the course of the interview with the applicant and creating an

adjudication worksheet, these documents are later scanned and uploaded into WRAPS by RSC

staff.

         11.   Currently, in addition to WRAPS, all I-590 decision information is stored in the

paper file that is maintained by the RSC until it is shipped to the USCIS National Records Center

and becomes an A-File. During the time that the file is with the RSC, WRAPS (or the system that

is replacing it, START) can be searched to locate decisional information. As of April 4, 2021,

certain decisional information for some RSCs is available in USCIS’s own case management

system, Global. In the future, this information will expand as cases are converted from WRAPS to

START.

         12.   The Refugee Affairs Division Case Manager is a USCIS program that was

originally designed to track case holds. However, the Refugee Affairs Division Case Manager was

never widely adopted and was only used for a limited number of workflows. The Refugee Affairs

Division Case Manager is not connected to WRAPS. Rather, certain case management tracking

information, including how long a case had been pending and which cases were in need of action,

were manually transferred from WRAPS to the Refugee Affairs Division Case Manager. This

process was not done automatically. Instead, a report was generated from WRAPS, which was



                                               4
           Case 1:20-cv-04284-RWL Document 49 Filed 04/07/21 Page 5 of 6




then inputted into the Refugee Affairs Division Case Manager. The Refugee Affairs Division Case

Manager is no longer used for working cases. Upon the conclusion of the retirement of WRAPS,

Refugee Affairs Division Case Manager will be used for archival purposes only.

       13.     DOS is in the process of retiring WRAPS. WRAPS is expected to be fully

decommissioned by the end of 2021. In place of WRAPS, DOS has developed START, and USCIS

has developed Global.

       14.     USCIS has developed functionality for the Form I-590 application to be integrated

into Global. USCIS is also currently implementing features in Global that will intake Form I-590

data so that USCIS refugee officers may interview and adjudicate pending cases using Global and

has begun issuing approvals in the system on a limited basis. Soon, USCIS refugee officers will

input in Global interview and decision information, such as interview notes and all final

adjudicative decisions. Once a final decision has been made on a case, Global communicates that

decision to DOS to complete processing. These features are being rolled out to cases in conjunction

with the transition from WRAPS to START. DOS will be making this transition one RSC at a time

every few months for the remainder of calendar year 2021. At the time of transition, information

previously held in WRAPS will be moved to START and, once verified, sent to Global.

       15.     To date, the RSC Austria and RSC Latin America, as well as Botswana and

Madagascar case data, have been transferred from WRAPS to START and Global. The remaining

RSCs are expected to transfer their data maintained in WRAPS to START and Global by the end

of 2021.

       16.     USCIS will not have access to START. START and Global will exchange relevant

data, and all information USCIS needs to adjudicate refugee applications will be housed in Global.




                                                5
         Case 1:20-cv-04284-RWL Document 49 Filed 04/07/21 Page 6 of 6




Once all case data are migrated from WRAPS to START and Global, USCIS no longer will access

WRAPS.

                                              ***

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

               Executed this 7th day of April 2021, in Camp Springs, Maryland.

                       JOANNA RUPPEL Digitally signed by JOANNA RUPPEL
                                     Date: 2021.04.07 16:00:57 -04'00'
                           __________________________________
                                      Joanna Ruppel




                                                6
